826 F.2d 1062
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jesse COULTER, Plaintiff-Appellant,v.OHIO ADULT PAROLE AUTHORITY, Defendant-Appellee.
No. 87-3103.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1987.

1
Before KEITH and ALAN E. NORRIS, Circuit Judges, and GIBBONS, District Judge.*

ORDER

2
This matter is before the court upon consideration of plaintiff's appeal from the district court's judgment dismissing his civil rights action as frivolous.  The matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Plaintiff, an Ohio prisoner, alleged in the district court that defendant deprived him of his right to procedural due process in his parole hearing.  He was denied parole.  The district court sua sponte dismissed the action as frivolous under 28 U.S.C. Sec. 1915(d).


4
Upon consideration, this court concludes that the district court's judgment must be affirmed because plaintiff has no due process rights in Ohio's parole proceedings.   Sharp v. Leonard, 611 F.2d 136 (6th Cir.1979);  Wagner v. Gilligan, 609 F.2d 866 (6th Cir.1979).  Furthermore, plaintiff fails to state an entitlement to a substantive interest.   See Olim v. Wakinekona, 461 U.S. 238 (1983);  see also Bills v. Henderson, 631 F.2d 1287 (6th Cir.1980).  Consequently, the claimed deprivation does not rise to a constitutional dimension.   See Hudson v. Palmer, 468 U.S. 517 (1984);  Joyce v. Mavromatis, 783 F.2d 56 (6th Cir.1986).


5
It is ORDERED that the district court's judgment be and hereby is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Julia Gibbons, U.S. District Judge for the Western District of Tennessee, sitting by designation